Citation Nr: 0511264	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-00 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1982.

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from a September 1999 rating decision 
from the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 10 percent rating for 
residuals of postoperative repair of a right patellar tendon 
rupture and medial and lateral patellar retinaculum with 
arthritis.

The case was remanded by the Board in July 2001, and again in 
September 2003.  

As will be discussed in more detail below, during the course 
of the current appeal, the RO increased the rating(s) 
assigned.  However, since the ratings assigned now are not 
the maximum assignable, the issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue.

2.  The veteran has generally moderate but less than severe 
instability with some limitation of right knee motion and 
overall functional impairment due solely to service-connected 
causes; he has X-ray evidence of arthritic involvement of the 
right knee joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent rating 
for residuals, post operative repair, right patellar tendon 
rupture with medial and lateral patellar retinaculum, with a 
separate 10 percent rating for arthritic changes of the right 
knee, are not met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 and 
West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.59, Code 
5257-5003 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal which provides for 
various due process considerations and assistance in 
development of evidence.  

The case was remanded twice for development, and in addition 
thereto, of record are service and other post-service 
clinical records and examination reports.  In this case, VA 
has satisfied its duties to the veteran, under both former 
law and the new VCAA.  A review of the record indicates that 
VA has conducted adequate evidentiary development in this 
case.  There is no indication of specific outstanding records 
which the RO has not yet requested for which there is any 
indication that they may be available.  In addition, the 
veteran has been afforded VA medical examinations.  And 
clinical records encompass the pertinent findings required 
for the evaluation of his right knee disability in connection 
with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Statements of the Case and Supplemental 
Statements of the Case, of the evidence of record and the 
nature of the evidence needed to substantiate his claim.  In 
this regard, the RO and the Board has informed the veteran of 
the evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim and his actions as a result have 
reflected that he understands what evidence is to be obtained 
by which party.  No further assistance in this regard appears 
to be warranted.  

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, and particularly given the nature of the resolution 
rendered herein, the Board finds that it can now consider the 
merits of this appeal without prejudice to the veteran.  


Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

As noted in prior remands by the Board, in summary, the 
veteran injured his right knee while attempting to jump over 
a badminton net in service in May 1977.  The next day, he 
underwent surgical repair of a right patellar tendon rupture 
and of the medial and lateral patellar retinaculum.  

A June 1986 rating decision granted service connection and an 
initial noncompensable rating was assigned from May 1986 
under Code 5257 for postoperative repair of right patellar 
tendon rupture and medial and lateral patellar retinaculum.

The veteran reinjured his right knee while fishing in 1994.  
After repair surgery in August 1994, the veteran reported 
progressive worsening of his right knee.

A June 1995 rating decision granted a temporary total rating 
for convalescence from August 1994 to October 1994 and 
reassigned a 10 percent rating from November 1994.  An August 
1997 rating decision continued the 10 percent rating.

In June 1999, the veteran fell off a step stool and twisted 
his back.  At a June 1999 VA office visit, he complained of 
pain in his right low back, hip, and buttock, which affected 
his mobility.  

The Board remanded the case in 2001 for additional clinical 
records since 2000 as well as employment information to 
include from Social Security Administration (SSA).  A later 
reply from SSA was negative.

The veteran did not report for a scheduled VA examination in 
June 2002.  He has also requested a personal hearing before a 
Veterans Law Judge.  This was scheduled for the RO in July 
2003, but the veteran failed to report.  A SSOC was issued 
and the case returned to the Board.

The Board again remanded the case in September 2003 for 
development of the evidence.  In a VA Form 21-4128 filed by 
the veteran in December 2003 he indicated that he had had an 
accident and was now confined to a wheelchair; that he was 
homeless and staying in an assisted living facility.

Extensive ongoing VA outpatient records were obtained and are 
in the file from 1999 to date.  He has a long documented 
multi substance abuse problem, and on occasion, has been seen 
for complaints of various areas of pain including in his 
knees and back.  He fell in June 1999 and developed 
hypesthesia in his right side at the top of the right thigh 
and complained of sacroiliac joint tenderness.  

In December 1999, he was said to have bilateral knee pain but 
there was no redness, tenderness, swelling of the knees, and 
decreased range of motion.  Another notation in December 1999 
was to the effect that he could not be assigned to certain 
therapy because of the limited amount of time he could spent 
on his feet.  When he had first come into the clinic, he had 
been in a wheelchair.  Lately, he had been walking in, but 
the examiner noted that one look at his gait and it was 
evident that there was something physically wrong with him.

In January 2000, he was noted to be able to walk only 3-6 
feet before needing to rest.  A special orthopedic 
examination was undertaken.  The veteran said that after the 
initial injuries, surgery had had some positive impact.  
However, overall, the pain was getting worse and he had 
developed spasms in both legs with sharp pain.  The knees 
would give out although he had not had any falls since the 
prior June.  The pain was relieved with Ibuprofen and rest.  
(emphasis added)

X-rays of the right patella showed sclerotic changes without 
fracture or dislocation.  Neuromuscular and reflexes were 
normal and equal.  Babinski was not present and Romberg was 
negative.  He was unable to toe walk due to back and knee 
pain.  Range of motions were measured as flexion of the trunk 
was limited due to pain.  There was some discomfort with post 
Drawer sign but no evidence of meniscus injury.  

When seen in August 2000, aquatic therapy was suggested.  He 
had ongoing complaints of low back and knee pain and it was 
thought that the therapy would help mobility, endurance and 
strength to improve gait pattern and posture.  He was noted 
to have a significant limp.  On examination, there was 
increased tightness in numerous muscles, both left and right, 
right greater than left.  He arrived at the clinic ambulating 
bent over to 40 degrees of trunk flexion.  He also had pes 
planus which caused eversion of both ankles additionally 
impacting posture and gait.  

When seen in December 2000, it was noted that he was having 
spasms and had run out of Robaxin.  He was also treated for 
unrelated burns on his left lower extremity.

In February 2001, he said that he had bilateral knee pain and 
muscle spasms.  Examination showed no swelling or tenderness 
of the right or left knee.  Diagnosis was chronic bilateral 
knee pain.  He was given a prescription for Tylenol #3.  In 
May 2001, a motorized scooter was ordered.  He was felt to be 
quite mobile with the wheelchair but with back disc 
collapsed, wrist pain and right shoulder arthritis, 
wheelchair movements had become a problem.  In June 2001, his 
wheelchair fell out of his brother's pick up truck and was 
reportedly run over by an 18 wheeler.

On a clinical notation in July 2001, the veteran said that 
his legs had been so weak that he was unable to walk since 
September.  He had low back pain without significant 
radicular component and no bowel or bladder dysfunction.  The 
examiner said it was difficult to assess his quadriceps 
strength because his knee joints were literally frozen to the 
point when he could not manually extend the legs.  An MRI of 
the back showed scoliosis but no significant lumbar stenosis.  
X-rays confirmed multilevel degenerative changes and back 
disc protrusions.

Clinical report from January 2003 showed that the veteran 
needed prescription refills.  He said his leg was swollen and 
he had pain in both legs.  A similar notation the following 
month was that he had developed bilateral knee contractures 
since 1999.  He was also being seen for back pain.  

He has been seen on a regular basis for evaluations and care 
of mental health concerns associated on occasion with 
substance abuse, and a recent diagnosis was made of bipolar 
disorder.  He has also been receiving treatment from an 
outside provider with some improvement of back complaints.

When seen in February 2004, he said that this was the year he 
was going to walk.  He had improved movement of the knees, 
with the right knee flexing at 70 degrees and left at 45 
degrees.  On another notation early in 2004, it was noted 
that he had requested a shower chair and walker as he was 
making efforts to walk.  

On evaluations in June and November 2004, measurements of his 
right knee showed extension at 90 degrees and left extension 
at 100 degrees.

In a rating action in December 2004, the RO assigned a 20 
percent rating for residuals, post operative repair, right 
patellar tendon rupture with medial and lateral patellar 
retinaculum from January 24, 2000; and assigned a separate 10 
percent rating for arthritic changes of the right knee from 
January 24, 2000.

Analysis

In assessing an equitable rating for the veteran's current 
right knee impairment due solely to service-connected 
disabilities, it is important to note that during the course 
of the current appeal, the RO has increased the initially 
somewhat inadequate rating then assigned (i.e., a single 10 
percent for the overall impairment), to a 20 percent rating 
with an additional 10 percent separate rating for arthritis.  
Thus, much of the thrust of the veteran's argument has been 
already addressed and resolved by the RO after two remands by 
the Board.

It is also important to note that a great deal of the 
veteran's limitation as regards to mobility is due to his 
being virtually wheelchair bound because of his additional 
multiplicity of nonservice-connected back and left knee 
problems, with contractures and neurological impairments.

In assessing the residuals of right knee trauma and treatment 
as a result of service, the aggregate of the recent clinical 
records shows that the veteran has improved extension and 
flexion capabilities, and is clearly making an effort to 
become more mobile.  He is not to be penalized for that, but 
is rather to be commended for the effort.  

He has measured movement of the right knee flexing at 70 
degrees and extending at 90 degrees.  He has pain on motion 
for which he takes several medications.  The Board concurs 
with the RO that the separate 10 percent rating for the 
singular knee joint involvement is appropriate and consistent 
with the ongoing MRI and X-ray findings of some right knee 
osseous changes.  

Similarly, with resolution of doubt in his favor, and 
removing all nonservice-connected problems from 
consideration, that his right knee disability with 
instability, to the extent that it can be demonstrated, is 
more nearly moderate than slight.  However, the service-
connected disability alone does not cause such generally 
severe impairment as to warrant an evaluation in excess of 20 
percent at present under Code 5257. 

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for a more favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right knee disability, alone, has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 20 percent for residuals, post 
operative repair, right patellar tendon rupture with medial 
and lateral patellar retinaculum with a separate 10 percent 
rating for arthritic changes of the right knee is not 
warranted; the appeal is denied. 


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


